DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 8, 9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2012/0183593) in view of Gahl et al (Corneal Crystals in Nephropathic Cystinosis…, Molecular Genetics and Metabolism, 2000).
Regarding Claim 8, Schultz discloses a wafer (¶ [0030]; a contact lens can be considered a wafer since they are a thin disc of material) for delivering a medicament to an eye of a patient (¶ [0030]) in need thereof, the wafer comprising:
a hydrogel matrix (¶ [0019, 0022-0023, 0030]) comprising at least one biocompatible material (¶ [0022]; contact lens materials are known in the art to be biocompatible) and a medicament (¶ [0023, 0026-0027]; the lens is desiccated and then soaked in the medicament solution which allows the medicament to transfer into the hydrogel matrix), wherein the wafer is configured to contact an exterior surface of the eye (¶ [0030]) and dissolve upon contact at a predetermined rate (¶ [0022]; the hydrogel matrix can dissolve over a day or a week, passively delivering the medicament), thereby delivering a therapeutically effective amount of the medicament to the eye (¶ [0022, 0030]).
Schultz is silent whether the medicament is cysteamine.

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to substitute the medicament of Schultz for cysteamine, as taught by Gahl, to allow for treatment of cystine crystal buildup in the eye of a patient (Gahl page 118 lines 9-37). This is further motivated by Gahl, who indicates that cysteamine eye drops should be applied every hour while awake and this requirement is a significant burden for many patients, resulting in poor compliance (Gahl page 118, lines 31-37). Therefore, utilizing cysteamine with the dissolvable wafer of Schultz will allow for long-term delivery of the cysteamine directly to the patient’s eye, improving compliance drastically. 
Regarding Claim 9, Schultz further discloses the biocompatible material comprises at least polyHEMA (¶ [0022]).
Regarding Claims 11 and 12, Schultz/Gahl substantially discloses the wafer as claimed in Claim 8
Schultz further discloses applying the wafer to an exterior surface of the eye (¶ [0030]), wherein the predetermined rate of dissolution provides extended release of a medicament over a period ranging from hours to days, wherein the predetermined rate 
Schultz is silent whether the medicament is cysteamine.
Gahl teaches a method of treating a disorder of an eye, where cysteamine eye drops can be placed on the cornea to dissolve cystine crystal build up (page 118, lines 9-37). Cystine crystal build up causes sensitivity to light and corneal erosions, so treatment is desirable to prevent these issues (page 118, lines 9-37). However, Gahl indicates that the cysteamine eye drops should be applied every hour while awake and “constitutes a significant burden for many patients” resulting in poor compliance (page 118 lines 31-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the medicament of Schultz for cysteamine, as taught by Gahl, to allow for treatment of cystine crystal buildup in the eye of a patient (Gahl page 118 lines 9-37). This is further motivated by Gahl, who indicates that cysteamine eye drops should be applied every hour while awake and this requirement is a significant burden for many patients, resulting in poor compliance (Gahl page 118, lines 31-37). Therefore, utilizing cysteamine with the dissolvable wafer of Schultz will allow for long-term delivery of the cysteamine directly to the patient’s eye, improving compliance drastically. 
Claims 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schultz (US 2012/0183593) in view of Gahl et al (Corneal Crystals in Nephropathic Cystinosis…, Molecular Genetics and Metabolism, 2000) further in view of McDonnell et al (US 2012/0321719).
Claim 10, Schultz/Gahl is silent whether the at least one biocompatible material comprises polyvinyl alcohol.
McDonnell teaches a drug delivery system for treatment of eye disorders (¶ [0021]) which is made of a biodegradable, biocompatible material (¶ [0025-0026]). McDonnell indicates the biodegradable, biocompatible material can be either polyHEMA or polyvinyl alcohol (¶ [0025-0026]).
Therefore, it would have been obvious to simply substitute the material of Schultz/Gahl for the material of McDonnell (as motivated by McDonnell ¶ [0025-0026]). McDonnel indicates that both polyHEMA and polyvinyl alcohol are useful biodegradable, biocompatible materials that can be used in ocular delivery systems and therefore are known in the art to be able to be substituted for one another.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 9, 11, and 12 of U.S. Patent No. 10,251,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader than the issued .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,251,778 in view of Schultz (US 2012/0183593).  Schultz teaches a biocompatible, biodegradable drug delivery device, wherein the biocompatible material comprises at least polyHEMA (¶ [0022]). It would have been obvious to modify the patented Claim 5 to have a hydrogel matrix comprising a biocompatible matrix comprising polyHEMA, which is taught by Schultz to be known in the art to form biocompatible, biodegradable drug delivery devices (¶ [0022, 0030]). This is additionally motivated by patented Claim 4.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,251,778 in view of Gahl (Corneal Crystals in Nephropathic Cystinosis…, Molecular Genetics and Metabolism, 2000). Gahl teaches a method of treating a disorder of an eye, where cysteamine eye drops can be placed on the cornea to dissolve cystine crystal build up (page 118, lines 9-37). Cystine crystal build up causes sensitivity to light and corneal erosions, so treatment is desirable to prevent these issues (page 118, lines 9-37). However, Gahl indicates that the cysteamine eye drops should be applied every hour while awake and “constitutes a significant burden for many patients” resulting in poor compliance (page 118 lines 31-37). It would have been obvious to modify the patented Claim 5 to have the substance by cysteamine so that cysteamine can be delivered over an extended period of time to a patient’s eye to treat nephrotic Cystinosis (as motivated by Gahl page 118, lines 9-37).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sawhney (US 6632457) discloses a hydrogel drug delivery system
Doshi (US 2011/0244010) teaches drug eluting contact lenses
Fritsch (US 2008/0002149) teaches drug eluting contact lenses
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781